Ostrander, J.
(concurring). The bill is clearly one in aid of execution, the theory indicated therein being that the deed of March 22, 1911; whatever its legal effect, was made in fraud of creditors. There is testimony supporting the conclusion announced by the circuit court, namely, that the conveyance was made without consideration and for the purpose of defrauding creditors. This conclusion of fact supports the conclusion of law that as to complainant the deed is without force or effect. Of course, this conclusion does *470not disturb a homestead interest in the property, if such an interest exists. It simply results in permitting the execution creditor to proceed as though the fraudulent conveyance had not been made.
It turns out, as my brother Bird has pointed out, that the conveyance in question, intended obviously to create an estate by entireties in all of the property described therein, operates to create an estate in common in the judgment debtor and his wife. There is an interest of the debtor which may be reached by execution, whether the deed is or is not set aside. My brother Bird is therefore of opinion that the decree ought to be reversed and the bill dismissed.
I do not think it is clear that a sale of an undivided half interest in the property, exclusive 'of the homestead, will make complainant’s debt and expenses. The testimony leaves the point uncertain. Assuming the conveyance, the validity of which is attacked, to be fraudulent as to complainant, there is no good reason for refusing to set it aside, limiting the creditor to a sale of an undivided interest in several parcels of property, and inviting a further possible application to the court. It must be kept in mind that the bill in this cause was filed July 10, 1912. At that time it was at least debatable whether the form of the conveyance attacked was not sufficient to create an estate in joint tenancy in defendants. See the cases cited in Mr. Justice Bird’s opinion. There was propriety in filing the bill in this cause, in aid of execution, it appearing that the title to the property appeared to rest in a husband and wife. It is my opinion, therefore, that the decree should be affirmed.
One has only to examine Green v. Burghardt, 187 Mich. 136 (153 N. W. 667), to see that it has no application to the state of facts we are now considering. In that case, a court of equity was asked to take over *471for trial and to determine issues of fact already joined in an action of replevin. There was also another reason for refusing equitable jurisdiction.
The decree should be affirmed, with costs to appellee.
The late Justice McAlvay took no part in this decision.